DETAILED ACTION

	In response filed on July 20, 2022, the Applicant amended claims 1, 3-10, and 13; added claims 15 and 16; and cancelled claims 2, 11-12, and 14.  Claims 1, 3-10, 13, 15, and 16 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims  4, 5, 8, and 10  under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims to address the antecedent basis issues. The rejections of claims  4, 5, 8, and 10  under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3-10, 13, 15, and 16  under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 3-10, 13, 15, and 16 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant has amended claim 13 so that it is directed to a particular technological environment in which the recited claim language is performed. Therefore, the amendments elevate claim 13 so that it no longer reads on a generic computing environment, but rather is confined to a particular environment…the claim language improves and is limited to the particular computing environment recited. Specifically, there are an image analysis device, an information processing apparatus, and a display device.”

Examiner respectfully disagrees with Applicant’s first argument. 
	The claimed “image analysis device” and “information processing apparatus” and “display device” are nothing other than placeholders representing generic computing components (see Fig 1 tag 100 and [0122]-[0123] “each device may be implemented by any combination of a computer and a program…any combination of one computer and programs…all of the components of each device may be implement by general-purpose…circuitry including a processor or the like”, and Fig 17). That the claims use different names for different “devices” that implement the functions, these devices (as shown by Applicant’s specification) may be general purpose computers, and may actually even be the same general purpose computer. As such, specifically reciting the “image analysis device” and “information processing apparatus” and “display device” amounts to nothing more than adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Specifically reciting these devices does not limit the application of the abstract idea to a particular technological environment because the devices may be general purpose computers, and may actually even be the same general purpose computer. Naming a general purpose computer does not make an otherwise generic computing environment a “particular” one. See MPEP 2106.05(b).
	Examiner recommends amending the claimed system to comprise a camera connected to the image analysis device over a network that captures images of the customer(s) and transmits the images over the network to the image analysis device. An equivalent method step of providing a camera and capturing images using the camera would need to be added to claim 13 as well. Examiner also recommends reciting a step of capturing an image of a customer visiting a store and analyzing the image to determine a product of interest prior to the “determine a retrieve…aggregate…determine” steps). Without this structure being positively recited, the claimed invention involves only pre-solution data gathering (receiving data over a network).

 Applicant specifically argues that 
2)	“Therefore, the claim language is directed to a technological solution solving a technological problem in the context of a particular technological environment, and elevates any alleged abstract idea or other judicial exception into a practical application thereof in the context of the recited claim language. The particular technological problem is how to provide ranking information to each customer visiting a store. The particular technological solution to this particular technological problem is to, as sales products are purchased, update their sales performance in a database, aggregating the sales performance of each sales product by each parameter, and determining the ranking information in the explicit manner recited in the claim language. The particular technological environment is one specifically including an image analyzing device performing functionality as explicitly recited in the claim language, an information processing apparatus performing functionality as explicitly recited in the claim language, a database particularly maintained as explicitly recited in the claim language, and a display device.”

Examiner respectfully disagrees with Applicant’s second argument. 
	The Examiner disagrees that “how to provide ranking information to each customer visiting a store” is a technological problem. This is an advertising, marketing or sales activity or behavior. Furthermore, the “solution” is not a particular technological solution because the only technology used is general purpose computers. Implementing an otherwise abstract idea using a one or more general purpose computers does not transform a solution into a particular technological one. Furthermore, per MPEP 2106.05(a) the judicial exception alone cannot provide an improvement. “the improvement can be provided by one or more additional elements”. However, as discussed above, the additional elements here are merely one or more general purpose computer(s). Reciting the “image analysis device” and “information processing apparatus” and “display device” and/or a “database” amounts to nothing more than adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.


	Applicant’s arguments, with respect to the rejection of amended claims 1 and 13 under 35 U.S.C. 103 have been considered, but are not persuasive. Applicant argues that “claim 1 in particular recites retrieving the parameters and the sales performance of each sales product from the database, where the plurality of sales products includes a featured product. Amended claim 1 also in particular recites aggregating the sales performance of each sales product by each parameter, and determining ranking information regarding the sales performance of the featured product that satisfies a first criterion by a first parameter of the parameters, based on the aggregated sales performance. Because the applied art does not perform such aggregation of the sales performance of each sales product by each parameter, and does not determine ranking the sales performance of the featured product that satisfies a first criterion by a first such parameter based on the sales performance as has been aggregated, the pending claims are patentable”. Examiner respectfully disagrees. Aoki does disclose an image analysis device to, each of a plurality of times a customer of a plurality of customers purchase a sales product of a plurality of sales products from a store, recognize the customer parameters and transmits information of the customer and that the customer has purchased the sales product ([0155]-[0158] “camera may be installed around a cash register and capture an image of a buyer. Sales information…may be collected and transmitted to the server… create, on the basis of this image information, data indicating…has prompted the buyer to buy a product…and transmit the data…transmit the number of pieces of product…sold in a certain period…thus…can recognize how many customers each piece…has been effective to and what kind of customers each piece of sales promotion information has been effective to…may be used…to determine the number of pieces of product to be stocked” -  therefore the image analysis device can identify each time a customer purchases a sales product from the store and recognize the customer parameters (e.g., the “kind” of customer) and transmits this to the server, Fig 11B sales ranking and therefore the system necessarily recognizes each time a customer purchases a product and sends/stores indications that customers have purchased a product are store).
Aoki also discloses the server “retrieving the parameters and the sales performance of each sales product from the database, where the plurality of sales products includes a featured product” and “aggregate the sales performance of each sales product by each parameter” and “determine ranking information regarding the sales performance of the featured product that satisfied a first criterion by a first parameter of the parameters”([0118]-[0119] “sales promotion information according to the gender and the age may be prepared and used…sales promotion information indicating the popularity of the product…” – therefore the system retrieves the parameters (e.g., gender, age) and sales performed for each product and aggregates the sales performance according to each parameter in order to generate rankings of the product according to each parameter, see also [0087] & [0097]-[0098] “various types of sales promotion information…indicates a popularity ranking in the store”…“in the form of a monthly sales ranking… thus, if the product is popular, it is effective to display sales promotion information indicating the popularity of the product”-  therefore the output ranking information “satisfies a first criterion” (must have certain relative degree of popularity, Fig 11A, Fig 11B top five sales ranked products and therefore the output ranking information “satisfies a first criterion” (must be in top 5) and is regarding a sales performance of the featured product 
	Choe was previously relied upon to teach that the output ranking shows the parameter  (i.e., “is regarding”) according to which the ranking relates. This limitation has been removed. However, Choe does disclose that the system recognizes the customer and transmits identification information of the customer and maintains a sales databased with the identification information ([0033]-[0039] “user information is…user identifier…when receiving sales figure, the sales figure may be received in association with the user information of the user purchasing the product and may be stored in association with the user information”). Examiner further notes that Choe also discloses presenting personalized ranking to customers based on  sales performance data relative to their specific attributes (i.e., “parameters”). In or to do so, Choe must aggregate sales performance data for each product by different parameters, so that different rankings can be shown to different customers ([0006] “prepared using sales volume…popular products are listed…customized to the user…pair of pants popular for teenagers may be different from one popular to users in their forties”, [0008]-[0009] “determine that a shipper belongs to at least one of a plurality of predetermined groups…processing shopping activity data so as to prioritize popularity of at least part of the goods by the first predetermined group…shopping activities comprises at least…purchase transactions”, [0038]-[0042], [0048]-[0051] “time period, age, and sex, which are classification standards with respect to a desirable product…extract basic index data…corresponding product models are displayed…order of popularity of product models for makes in his thirties…according to the user information of the shopping information user…product models having relatively higher point information may be preferentially provided”). Furthermore, Choe discloses presenting personalized ranking to customers based on  sales performance data relative to their specific attributes that has a relatively high rank (per Fig 5 may be a top 4 rank). As such, Choes system determines and outputs ranking information that satisfies a first criterion (e.g., has a relatively higher rank and per Fig 5 may be top 4 rank) regarding a sales performance of the featured product and regarding a parameter based on the aggregated data. 


35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an image analysis device to…recognize…and transmits…” (claim 1)
“a display device to receive…and to display” (claim 1)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 3-10, 13, 15, and 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 13  is/are drawn to methods (i.e., a process), claim(s) 1, 3-10, 15, and 16 is/are drawn to apparatus (i.e., a machine/manufacture). As such, claims 1, 3-10, 13, 15, and 16 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 13) recites/describes the following steps; 
each of a plurality of times a customer of a plurality of customers purchase a sales product of a plurality of sales products from a store, recognize the customer and transmit identification information of the customer and that the customer has purchased the sales product, 
store a plurality of parameters for and sales performance of each sales product, and the identification information of each customer that has purchased each sales product; each of the plurality of times the identification information of the customer and that the customer has purchased the sales product is transmitted, 
store the identification information of the customer that has purchased the sales product and update the sales performance of the sales product
 retrieve the parameters and the sales performance of each sales product, the plurality of sales products including a featured product; aggregate the sales performance of each sales product by each parameter; 
determine ranking information regarding the sales performance of the featured product that satisfies a first criterion by a first parameter of the parameters, based on the aggregated sales performance; 
and transmit the ranking information;
 receive the ranking information and to display the ranking information to each customer visiting the store

These steps, under its broadest reasonable interpretation, describe or set-forth tracking product sales and the consumers who purchase them and storing and organizing the transaction data and generating and presenting a product ranking value (regarding the sales performance of a product and a parameter and that satisfies a criterion) regarding a featured product to a customer visiting a store, which amounts to a fundamental economic principle or practice and/or a commercial or legal interaction in the form of advertising, marketing or sales activities or behaviors and/or business relations. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 12 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 13 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“an information processing system comprising: an image analysis device…an information processing apparatus comprising a memory storing instructions and one or more processors configured to execute the instruction…a database… and a display device” (claim 1)
“by an image analysis device…to an information processing apparatus comprising a memory storing instructions and one or more processors configured to execute the instructions…by the processors executing the instructions, a database…by the processors executing the instructions……by the processors executing the instructions……by the processors executing the instructions…by the display device” (claim 13)
“store…in the database and update… in the database…retrieve…from the database” (claims 1 and 13)
“a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13)

The requirement to execute the claimed steps/functions using  “an information processing system comprising: an image analysis device…an information processing apparatus comprising a memory storing instructions and one or more processors configured to execute the instruction…a database… and a display device” (claim 1) and/or “by an image analysis device…to an information processing apparatus comprising a memory storing instructions and one or more processors configured to execute the instructions…by the processors executing the instructions, a database…by the processors executing the instructions……by the processors executing the instructions……by the processors executing the instructions…by the display device” (claim 13) and/or “store…in the database and update… in the database…retrieve…from the database” (claims 1 and 13) and/or “a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Applicant’s own specification states as much (see Fig 1 tag 100 and [0122]-[0123] “each device may be implemented by any combination of a computer and a program…any combination of one computer and programs…all of the components of each device may be implement by general-purpose…circuitry including a processor or the like”, and Fig 17).  This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “store…in the database and update… in the database…retrieve…from the database” (claims 1 and 13) and/or “a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where data processing, transmission, storage, and display functions are performed using general purpose computers. Furthermore, the suggestion that the display occurs “in a store” is merely a field of use limitation. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of  “a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because outputting a result on a display device has long been held to be insignificant post-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-10, 15, and 16 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-10, 15, and 16 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “an information processing system comprising: an image analysis device…an information processing apparatus comprising a memory storing instructions and one or more processors configured to execute the instruction…a database… and a display device” (claim 1) and/or “by an image analysis device…to an information processing apparatus comprising a memory storing instructions and one or more processors configured to execute the instructions…by the processors executing the instructions, a database…by the processors executing the instructions……by the processors executing the instructions……by the processors executing the instructions…by the display device” (claim 13) and/or “store…in the database and update… in the database…retrieve…from the database” (claims 1 and 13) and/or “a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “store…in the database and update… in the database…retrieve…from the database” (claims 1 and 13) and/or “a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store” (claims 1 and 13) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Official Notice that displaying product ranking information using a display device was well-understood, routine, and conventional at the effective filing date of the claimed invention. Furthermore, the lack of technical detail/description in Applicant’s own specification provides implicit evidence that these steps were well-understood, routine, and conventional.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 3-10, 15, and 16 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-10, 15, and 16 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Examiner recommends amending the claimed system to comprise a camera connected to the image analysis device over a network that captures images of the customer(s) and transmits the images over the network to the image analysis device. An equivalent method step of providing a camera and capturing images using the camera would need to be added to claim 13 as well. Examiner also recommends reciting a step of capturing an image of a customer visiting a store and analyzing the image to determine a product of interest prior to the “determine a retrieve…aggregate…determine” steps). Without this structure being positively recited, the claimed invention involves only pre-solution data gathering (receiving data over a network).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1, 4-6, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. PG Pub No. 2015/0088641, March 26, 2015 - hereinafter "Aoki”) in view of Choe (U.S. PG Pub No. 2008/0004986, January 3, 2008 - hereinafter "Choe”)

With respect to claims 1 and 13, Aoki teaches an information processing system and a method, comprising;
an image analysis device to, each of a plurality of times a customer of a plurality of customers purchase a sales product of a plurality of sales products from a store, recognize the customer parameters and transmits information of the customer and that the customer has purchased the sales product ([0155]-[0158] “camera may be installed around a cash register and capture an image of a buyer. Sales information…may be collected and transmitted to the server… create, on the basis of this image information, data indicating…has prompted the buyer to buy a product…and transmit the data…transmit the number of pieces of product…sold in a certain period…thus…can recognize how many customers each piece…has been effective to and what kind of customers each piece of sales promotion information has been effective to…may be used…to determine the number of pieces of product to be stocked” -  therefore the image analysis device can identify each time a customer purchases a sales product from the store and recognize the customer (e.g., the “kind” of customer) and transmits this to the server, Fig 11B sales ranking and therefore the system necessarily recognizes each time a customer purchases a product and sends/stores indications that customers have purchased a product are store)
an information processing apparatus comprising a memory storing instructions and_ one or more processors configured to execute the instructions to: ([0038] & [0042]-[0043] & [0050] & [0169]-[0170])
maintain a database storing a plurality of parameters for and sales performance of each sales product, and the information of each customer that has purchased each sales product; ([0155]-[0158] “Sales information…may be collected and transmitted to the server… create, on the basis of this image information, data indicating…has prompted the buyer to buy a product…and transmit the data…transmit the number of pieces of product…sold in a certain period…thus…can recognize how many customers each piece…has been effective to and what kind of customers each piece of sales promotion information has been effective to…may be used…to determine the number of pieces of product to be stocked” & [0118]-[0119] “sales promotion information according to the gender and the age may be prepared and used…sales promotion information indicating the popularity of the product…” – therefore the system has a database where it stores the transaction/sales data along with the identification information (e.g., the “kind” of customer such as the parameters) in order to generate the ranking/popularity)
each of the plurality of times the image analysis device transmits the information of the customer and that the customer has purchased the sales product, store the information of the customer that has purchased the sales product in the database and update the sales performance of the sales product in the database; ([0155]-[0158] “Sales information…may be collected and transmitted to the server… create, on the basis of this image information, data indicating…has prompted the buyer to buy a product…and transmit the data…transmit the number of pieces of product…sold in a certain period…thus…can recognize how many customers each piece…has been effective to and what kind of customers each piece of sales promotion information has been effective to…may be used…to determine the number of pieces of product to be stocked” & [0118]-[0119] “sales promotion information according to the gender and the age may be prepared and used…sales promotion information indicating the popularity of the product…”)
retrieving the parameters and the sales performance of each sales product from the database, where the plurality of sales products includes a featured product; aggregate the sales performance of each sales product by each parameter, and determine ranking information regarding the sales performance of the featured product that satisfied a first criterion by a first parameter of the parameters, based on the aggregated sales performance ([0118]-[0119] “sales promotion information according to the gender and the age may be prepared and used…sales promotion information indicating the popularity of the product…” – therefore the system retrieves the parameters (e.g., gender, age) and sales performed for each product and aggregates the sales performance according to each parameter in order to generate rankings of the product according to each parameter, see also [0087] & [0097]-[0098] “various types of sales promotion information…indicates a popularity ranking in the store”…“in the form of a monthly sales ranking… thus, if the product is popular, it is effective to display sales promotion information indicating the popularity of the product”-  therefore the output ranking information “satisfies a first criterion” (must have certain relative degree of popularity, Fig 11A, Fig 11B top five sales ranked products and therefore the output ranking information “satisfies a first criterion” (must be in top 5) and is regarding a sales performance of the featured product)
transmit the ranking information; and a display device to receive the ranking information as transmitted from the information processing apparatus and to display the ranking information to each customer visiting the store (Fig 11A, Fig 11B top five sales ranked products and therefore the system transmits and displays this and is regarding a sales performance of the featured product, [0087] “various types of sales promotion information such as…one that indicates a popularity ranking in the store”, [0095]-[0098] “examples of sales promotion information…popularity of the product in the store…monthly sales ranking…thus, if the product is popular, it is effective to display sales promotion information indicating the popularity of the product” – therefore the output ranking information “satisfies a first criterion” (must have certain relative degree of popularity, Fig 15 tag 110 and Fig 1 tag 110 – the sales promotion information (e.g., sales/popularity ranking) is displayed on a screen located near the product shelf in the store)
Aoki does not appear to explicitly disclose,
recognizes the customer and transmits identification information of the customer
maintains a database storing the identification information of each customer

However, Choe discloses 
recognizes the customer and transmits identification information of the customer and  maintains a database storing the identification information of each customer ([0033]-[0039] “user information is…user identifier…when receiving sales figure, the sales figure may be received in association with the user information of the user purchasing the product and may be stored in association with the user information”)
Choe suggests it is advantageous to include recognizes the customer and transmits identification information of the customer and  maintains a database storing the identification information of each customer, because doing so can enable additional sales/performance tracking ([0033]-[0039], [0006]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Aoki to include recognizes the customer and transmits identification information of the customer and  maintains a database storing the identification information of each customer, as taught by Choe, because doing so can enable additional sales/performance tracking.


With respect to claim 4, Aoki and Choe teach the system of claim 1
wherein the one or more processors are further configured to execute the instructions to: output the ranking information regarding sales performance of the featured product that satisfies the first criterion by the first parameter (Fig 11B tope five sales ranked products and therefore the output ranking information “satisfies a first criterion” (must be in top 5) and is regarding a sales performance of the featured product, [0095]-[0098] “examples of sales promotion information…popularity of the product in the store…monthly sales ranking…thus, if the product is popular, it is effective to display sales promotion information indicating the popularity of the product” – therefore the output ranking information “satisfies a first criterion” (must have certain relative degree of popularity))
Aoki does not appear to disclose,
the first parameter is an attribute corresponding to a customer attribute included in the identification information of each customer
However, Choe discloses 
the first parameter is an attribute corresponding to a customer attribute included in the identification information of each customer ([0006] “prepared using sales volume…popular products are listed…customized to the user…pair of pants popular for teenagers may be different from one popular to users in their forties”, [0008]-[0009] “determine that a shipper belongs to at least one of a plurality of predetermined groups…processing shopping activity data so as to prioritize popularity of at least part of the goods by the first predetermined group…shopping activities comprises at least…purchase transactions”, [0038]-[0042], [0048]-[0051] “time period, age, and sex, which are classification standards with respect to a desirable product…extract basic index data…corresponding product models are displayed…order of popularity of product models for makes in his thirties…according to the user information of the shopping information user…product models having relatively higher point information may be preferentially provided” – therefor the system outputs ranking information, that satisfies a first criterion (e.g., has a relatively higher rank and per Fig 5 may be top 4 rank), regarding a sales performance of the featured product and regarding a parameter)
Choe suggests it is advantageous to include the first parameter is an attribute corresponding to a customer attribute included in the identification information of each customer, because user-specific product popularity/sales ranking information may be more relevant and therefore more useful for a particular customer which may increase the marketing effectiveness of the information ([0003], [0006]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoki to include the first parameter is an attribute corresponding to a customer attribute included in the identification information of each customer, as taught by Choe, because user-specific product popularity/sales ranking information may be more relevant and therefore more useful for a particular customer which may increase the marketing effectiveness of the information 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.

With respect to claim 5, Aoki teaches the system of claim 1;
the first parameter is s sales status of the features product ([0118]-[0119] “sales promotion information according to the gender and the age may be prepared and used…sales promotion information indicating the popularity of the product…”, [0087] & [0097]-[0098] “various types of sales promotion information…indicates a popularity ranking in the store”…“in the form of a monthly sales ranking… thus, if the product is popular, it is effective to display sales promotion information indicating the popularity of the product”, Fig 11A, Fig 11B)
the sales status includes at least one of a time when the features product tis sold, weather, temperature, and a simultaneously purchased product ([0168] “in accordance with hours…morning and afternoon, as the condition”)
wherein the one or more processors are further configured to execute the instructions to: output the ranking information regarding sales performance of the featured product that satisfies the first criterion by the first parameter (Fig 11B tope five sales ranked products and therefore the output ranking information “satisfies a first criterion” (must be in top 5) and is regarding a sales performance of the featured product, [0095]-[0098] “examples of sales promotion information…popularity of the product in the store…monthly sales ranking…thus, if the product is popular, it is effective to display sales promotion information indicating the popularity of the product” – therefore the output ranking information “satisfies a first criterion” (must have certain relative degree of popularity))

	Examiner notes that prior art reference Bell (cited at the end of this action and not relied upon) discloses popularity/sales rank based on transactions occurring at the same time of day and/or weather conditions ([0146]-[0148], [0024]), which are other “sales status” parameters that may match the sales status of a featured product.


With respect to claim 6, Aoki teaches the system of claim 1. Aoki and Choe teach the apparatus of claim 1
wherein the one or more processors are further configured to execute the instructions to: output the ranking information satisfying the first criterion by the first parameter higher than other ranking information satisfying the first criterion (Fig 11B tope five sales ranked products with higher ranked pieces of information among pieces of ranking information regarding sales performance that “satisfies a first criterion” (must be in top 5) and regarding a sales performance ranked higher)


With respect to claim 8, Aoki teaches the system of claim 1;
wherein a rank is determined in advance as the first criterion (Fig 11B top five is programmed and therefore “determined in advance as the first criterion)
Aoki does not appear to disclose,
and the one or more processors are further configured to execute the instructions to: specify the first parameter by determining the parameter of a plurality pf parameters having corresponding ranking information regarding the sales performance of the featured product that is equal to or higher than the rank determined in advance
However, Choe discloses 
the one or more processors are further configured to execute the instructions to: specify the first parameter by determining the parameter of a plurality pf parameters having corresponding ranking information regarding the sales performance of the featured product that is equal to or higher than the rank determined in advance ([0006] “prepared using sales volume…popular products are listed…customized to the user…pair of pants popular for teenagers may be different from one popular to users in their forties”, [0008]-[0009] “determine that a shipper belongs to at least one of a plurality of predetermined groups…processing shopping activity data so as to prioritize popularity of at least part of the goods by the first predetermined group…shopping activities comprises at least…purchase transactions”, [0038]-[0042], [0048]-[0051] “time period, age, and sex, which are classification standards with respect to a desirable product…extract basic index data…corresponding product models are displayed…order of popularity of product models for makes in his thirties…according to the user information of the shopping information user…product models having relatively higher point information may be preferentially provided”)
Choe suggests it is advantageous to include wherein the one or more processors are further configured to execute the instructions to: specify the first parameter by determining the parameter of a plurality pf parameters having corresponding ranking information regarding the sales performance of the featured product that is equal to or higher than the rank determined in advance, because user-specific product popularity/sales ranking information may be more relevant and therefore more useful for a particular customer which may increase the marketing effectiveness of the information ([0003], [0006]) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoki to include wherein the one or more processors are further configured to execute the instructions to: specify the first parameter by determining the parameter of a plurality pf parameters having corresponding ranking information regarding the sales performance of the featured product that is equal to or higher than the rank determined in advance, as taught by Choe, because user-specific product popularity/sales ranking information may be more relevant and therefore more useful for a particular customer which may increase the marketing effectiveness of the information 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.


With respect to claim 9, Aoki teaches the system of claim 8;
wherein the one or more processors are further configured to execute the instructions to: transmit, to the display device for display, ranks regarding the sales performances of the sales products that are equal to or higher than the rank determined in advance as the first criterion  (Fig 11B top five that are above the predetermined rank threshold are output),


	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Choe, as applied to claim 1 above, and further in view of Claeson et al. (U.S. Patent No. 9,665,900 May 30, 2017 - hereinafter "Claeson”)

With respect to claim 3, Aoki and Choe teach the system of claim 1. Aoki and Choe do not appear to disclose,
wherein the one or more processors are further configured to execute the instructions to: extract, as a parameter candidate, one of the parameters by which the sales performance of the featured product satisfies a second criterion, based on the sales performance, 
compare the sales performance of each sales product associated with the extracted parameter candidate, 
and identify, from the parameter candidate, the parameter by which the ranking information regarding the sales performance of the featured product satisfies the first criterion
However, Claeson discloses 
wherein the one or more processors are further configured to execute the instructions to: extract, as a parameter candidate, one of the parameters by which the sales performance of the featured product satisfies a second criterion, based on the sales performance, (11:50-67 only those particular categories (which is equivalent to the claimed “parameter” as it is a dimension upon which products sales/popularity rank can be determined) having sales number greater than a sales threshold (i.e., those that satisfy a second criterion, based on sales performance) are extracted as parameter candidates for presentation to the user)
compare the sales performance of each sales product associated with the extracted parameter candidate, (11:50-67 and 12:1-25 and 8:40-67 sales performance of each of the 4Docket No. 9700000066US01 plurality of sales products associated with the extracted parameter candidate are compared)
and identify, from the parameter candidate, the parameter by which the ranking information regarding the sales performance of the featured product satisfies the first criterion (11:50-67 and 12:1-25 and Fig 4 one or more categories (i.e., parameters) are specified from the candidate categories with which ranking information regarding the sales performance of the featured product satisfies the first criterion (top five) – also per combination with Aoki which also discloses first criterion)
Claeson suggests it is advantageous to include wherein the one or more processors are further configured to execute the instructions to: extract, as a parameter candidate, one of the parameters by which the sales performance of the featured product satisfies a second criterion, based on the sales performance, compare the sales performance of each sales product associated with the extracted parameter candidate, and identify, from the parameter candidate, the parameter by which the ranking information regarding the sales performance of the featured product satisfies the first criterion, because doing so can ensure the parameter associated with the output ranking information has at least a threshold amount of sales, which can ensure the ranking is relevant and/or statistically significant (11:50-67 and 12:1-25) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoki in view of Choe to include wherein the one or more processors are further configured to execute the instructions to: extract, as a parameter candidate, one of the parameters by which the sales performance of the featured product satisfies a second criterion, based on the sales performance, compare the sales performance of each sales product associated with the extracted parameter candidate, and identify, from the parameter candidate, the parameter by which the ranking information regarding the sales performance of the featured product satisfies the first criterion, as taught by Claeson, because doing so can ensure the parameter associated with the output ranking information has at least a threshold amount of sales, which can ensure the ranking is relevant and/or statistically significant. 



Indication of Potentially Allowable Subject Matter

	Dependent claims 7 and 10 would each be allowable if rewritten to overcome their respective rejection(s) under 35 U.S.C. 101 and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101).

The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The closest prior art of record is Aoki et al. (U.S. PG Pub No. 2015/0088641, March 26, 2015 - hereinafter "Aoki”); Choe (U.S. PG Pub No. 2008/0004986, January 3, 2008 - hereinafter "Choe”); Claeson et al. (U.S. Patent No. 9,665,900 May 30, 2017 - hereinafter "Claeson”); Sorensen(U.S. PG Pub No. 2016/0247219 August 25, 2016  - hereinafter "Sorensen”); Prasad et al. (U.S. PG Pub No. 2016/0110727 April 21, 2016  - hereinafter "Prasad”); Justin et al. (U.S. PG Pub No. 2019/0333075 October 31, 2019  - hereinafter "Justin”); Bell et al. (U.S. PG Pub No. 2019/0205856, July 4, 2019); and “Ranking Top Websites by Demographics” (Kilcullen, Sean; published on July 12, 2017 at https://www.quantcast.com/blog/ranking-websites-by-demographics/)  

Aoki discloses a screen in a store which displays advertising information including user-specific information based on image-derived shopper demographics and popularity/sales rank information regarding a product the shopper has picked up.
Chow et al discloses displaying to a shopper popularity/sales rank information regarding a product the shopper has picked up that is specific to the shoppers demographic parameters and/or other parameters.
Claeson discloses displaying to a shopper popularity/sales rank information regarding a product the shopper that is specific to different parameters associated with the user and that have a threshold amount of underlying sales data.
Sorensen discloses a screen in a store which displays advertising information including popularity/sales rank information regarding a product the shopper is likely interested in ([0037]-[0039]).
Prasad discloses a screen in a store which displays advertising information including popularity/sales rank information regarding a product the shopper is likely interested in ([0011], [0037]).
Justin discloses various ways of calculating a products sales/popularity rank and a screen in a store which displays advertising information including popularity/sales rank information regarding a product the shopper is likely interested in (Fig 5).
Bell discloses popularity/sales rank based on transactions occurring at the same time of day and/or weather conditions ([0146]-[0148], [0024])
“Ranking Top Websites by Demographics” discloses generating a rank broken down by various customer parameters. 

As per claim 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "change the first criterion in response to the parameter by which the ranking information regarding the sales performance of the featured product satisfies the first criterion is not specified."
As per claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "change the rank determined as the first criterion in response to not being able to specify the parameter by determining the parameter having the corresponding ranking information regarding the sales performance of the featured product that is equal to or higher than the rank determined in advance, and change the sales performance of the sales product regarding which the rank is transmitted based on the changed rank."



Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621